                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO


GRETCHEN VALENCIA, individually and
on behalf of all others similarly situated,

               Plaintiff,
v.                                                                   No. 1:18-cv-01071-KG-JFR

ARMADA SKILLED HOME CARE OF NM LLC,
ARMADA HOME HEALTHCARE OF SOCORRO, LLC,
and CHRISTOPHER TAPIA,

               Defendants.


       AMENDED ORDER GRANTING UNOPOSED MOTION TO SEAL EXHIBITS

       THIS MATTER came before the Court on Defendants’ Unopposed Motion to Seal Exhibits

to Defendants’ Response to Plaintiff’s Motion for Leave to File Amended Complaint and

Memorandum in Support, and the Court being fully advised hereby finds the Motion is well taken,

and

       HEREBY ORDERS that Exhibits to Defendants’ Response to Plaintiff’s Motion for Leave

to File Amended Complaint and Memorandum in Support shall be filed UNDER SEAL and will

not be accessible to the public absent further Order of the Court.



                                              __________________________________________
                                              UNITED STATES DISTRICT JUDGE
SUBMITTED BY:
WIGGINS, WILLIAMS & WIGGINS
A Professional Corporation

By /s/ Patricia G. Williams
    Patricia G. Williams
Attorneys for Defendants
1803 Rio Grande Blvd., N.W. (87104)
P.O. Box 1308
Albuquerque, New Mexico 87103-1308
(505) 764-8400
pwilliams@wwwlaw.us



APPROVED BY:

STEPHAN ZOURAS LLP
By:_/s/Teresa M. Becvar, approved via email 6-14-19_
       James B. Zouras
       Ryan F. Stephan
       Teresa M. Becvar
       Catherine T. Mitchell
Attorneys for Plaintiff
100 N Riverside Plaza, Suite 2150
Chicago, IL 60606
(312) 233-1550
jzouras@stephanzouras.com
rstephan@stephanzouras.com
tbecvar@stephanzouras.com
cmitchell@stephanzouras.com

and
MOODY & STANFORD, P.C.
Christopher M. Moody
Repps D. Stanford
4169 Montgomery Blvd. NE
Albuquerque, NM 87109
(505) 944-0033
moody@nmlaborlaw.com
stanford@nmlaborlaw.com

                                             2
